DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Status of Claims
3.	This Office Action is in response to the RCE filed on November 30th 2021. Claims 1-26 are allowed. Claim 26 is new.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30th 2021 has been entered.
 


Allowable Subject Matter
5.	Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, see 892, either singularly or combination fail to anticipate or render obvious specifically, with respect to Independent claim 1, in combination of with the other claimed limitations, which is directed to, a method comprising: obtaining a first weight α0 for a first probability P0new associated with a first probability update window Wo; obtaining a second weight αi for a second probability P1new associated with a second probability update window W1, wherein α0 and α1 are non-binary and unequal, wherein P0new and P1new are based on a comparison of what an old probability predicts a predicted value of a bit should be to what an actual value of the bit is, and wherein W0 and W1 are specified numbers of bits in a bin string; and coding, using α0, α1, and multi-hypothesis context-adaptive binary arithmetic coding (MCABAC), a portion of a video. The same reasoning applies to the apparatus claim 19 and the CRM claim 20, mutatis mutandis. Accordingly, dependent claims 2-18, and 21-26 are allowed.

Examiner Notes
6.	Examiner suggests reviewing the specification and the claims for any informalities such as 101, 112, antecedent basis, and typographical/grammatical errors. Corrections must be filed before paying the issue fees.
Examiner suggests that if applicant file IDSs after the notice of allowance mailed to the applicant, it must compliant with the 37 CFR 1.97 and/or 1.97(e).


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        December 16, 2021